 

 

Case 2:19-cV-OO761-.]I\/|V-.]AD Document 1 Filed 01/18/19 Page 1 of 7 Page|D: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW .]ERSEY, NEWARK, NEW .]ERSEY

 

YAROSLAV SHARAK AND OSTAP SHARAK,

Plaintiff(s), : CIVIL ACTlON
vs.
UNITED STATES OF AMERICA, : COMPLAINT

Defendant(s),

 

 

 

INTRODUCTION

l. This is a civil action seeking monetary damages against
defendants, UNITED STATES OF AMERICA, for committing acts or omissions
of negligence by its agents and employees against Plaintiffs, YAROSLAV
SHARAK and OSTAP SHARAK on or about MARCH 9, 2016 for a motor vehicle
collsion that occurred in Cranbury, New Jersey.

JURISDICTION

2. Plaintiffs sustained personal injuries and property
damage due to the negligence of a federal government employee acting
within the scope of his federal employment.

3. THOMAS J. HARTLEY, JOHN DOE - RICHARD ROE (a series of
fictitious names), was the operator of a motor vehicle was operating a
vehicle on behalf of, defendants, UNITED STATES OF AMERICA, U.S.
DEPARTMENT OF LABOR.

4. The claims herein are brought against the United States
pursuant to The Federal Tort Claims Act, 28 U.S.C. §26?1 and 28 U.S.C.
§§l346(b)(l}, for money damages as compensation for loss of property and

personal injuries that were caused by the negligent and wrongful acts

 

 

 

 

Case 2:19-cV-OO761-.]I\/|V-.]AD Document 1 Filed 01/18/19 Page 2 of 7 Page|D: 2

and omissions of employees of the United States Government while acting
within the scope of their offices and employment, under circumstances
where the United States, if a private person, would be liable to the
Plaintiffs in accordance with the laws of the State of New Jersey. The
Federal Tort Claims Act authorizes recovery for personal injury, death,
or property damage caused by negligent federal government employees
acting within the scope of their federal employment. 28 U.S.C. §
1346(b).

5. United States District Courts have exclusive jurisdiction

to hear Federal Tort Claims Act claims. Wood v. United States, 961 F2d

 

195, 197 (Fed. Cir. 1992).

6. Plaintiffs have full complied with the provisions of 28
U.S.C. §26?5 of the Federal Tort Claims Act.

7. Venue is proper in that all, or a substantial part of the
acts and omissions forming the basis of these claims occurred in the
District of New Jersey.

PARTIES

7. Plaintiff, YAROSLAV SHARAK, is a resident of the city of
Staten leland, State of New York and the United States of America, at 7
Father Capodanno Na, Staten lsland, New York 10305.

8. Plaintiff, OSTAP SHARAK, is a resident of the city of
Staten lsland, State of New York and the United States of America, at
187 Kiswick Street, Staten Island, New York 10306.

9. THOMAS J. HARTLEY, at all times relevant hereto, was an
individual employed by the Defendants, UNITED STATES OF AMERICA.

lO. Defendants, UNITED STATES OF AMERICA is the employer of

 

 

 

Case 2:19-cV-OO761-.]I\/|V-.]AD Document 1 Filed 01/18/19 Page 3 of 7 Page|D: 3

the negligent and reckless driver who was operating in the scope of his

employment.

FIRST COUNT

1. On or about March 9, 2016, the plaintiffs, YAROSLAV SHARAK
and OSTAP SHARAK, were in a motor vehicle that was traveling along New
Jersey Turnpike Interchange lO, Edison Township, New Jersey.

2. At said time and place, herein mentioned the defendants,
UNITED STATES OF AMERICA, U.S. Department of Labor, was the owner and
its agent, servant or employee THOMAS J.`HARTLEY, JOHN DOE s RICHARD ROE
(a series of fictitious names), was the operator of a znotor` vehicle
traveling along New Jersey Turnpike lnterchange 10, Edison Township, New
Jersey.

3. The defendant’s agent, employee or servant controlled
and/or operated his motor vehicles in a careless, negligent and reckless
manner and caused his vehicle to collide into plaintiffs’ vehicle.

4. As a direct and proximate result of the aforesaid
carelessness, negligence and recklessness of the defendants, the
plaintiffs, YAROSLAV' SHARAK and OSTAP SHARAK, were violently tossed
about, sustained injuries causing permanent disability, permanent
significant disfigurement, permanent loss of bodily function, and/or
loss of earnings and earning capacity in excess of that provided by
N.J.S.A. 39:6~1 et seg., (should this statute apply), have incurred or
in the future will incur expenses for the treatment of said injuries in
excess of the applicable threshold, have been disabled and in the future

will be disabled and not able to perform their usual functions, have

 

 

 

Case 2:19-cV-OO761-.]I\/|V-.]AD Document 1 Filed 01/18/19 Page 4 of 7 Page|D: 4

been caused and in the future will be caused great pain and suffering,
have been deprived and in the future will be deprived of their right to
the enjoyment of life to their great loss and damage.

WHEREFORE, the plaintiffs, YARASLAV SHARAK and OSTAP SHARAK,
demand judgment against the defendants including compensatoryl damages
for her pain and suffering, physical and mental injuries, (as
applicable), lost permanent injuries, economic losses and other damages,
attorney’s fees, costs and interest and whatever other relief the court
deems eguitable.

SECOND COUNT

1. Plaintiff repeats the foregoing counts as though set
forth at length herein.

2. Defendant vehicle owner UNITED STATES OF AMERICA, U.S/
DEPARTMENT OF` LABOR, ABC CORP. - XYZ CORP. (a series of fictitious
names) is vicariously liable for the negligent, careless and reckless
acts of driver, THOMAS J. HARTLEY, JOHN DOE - RICHARD ROE (a series of
fictitious names), because at the time of the collision, defendant
driver was in the course of his employment, agency or service to
defendant owner.

WHEREFORE, plaintiffs, YAROSLAV SHARAK and OSTAP SHARAK,
demand judgment against the defendants, together with interest and costs
of suit.

THIRD COUNT
1. Plaintiff(s) repeats the foregoing counts as though set

forth at length herein.

2. Defendant vehicle owner UNITED STATES OF AMERICA, U.S.

 

 

 

Case 2:19-cV-OO761-.]I\/|V-.]AD Document 1 Filed 01/18/19 Page 5 of 7 Page|D: 5

DEPARTMENT OF LABOR, ABC CORP. - XYZ CORP. (a Series of fictitious
names) owed a duty to control the use of the vehicle so that it was not
used by someone who is a careless driver, was unqualified or unlicensed
to drive a car, or was otherwise unfit to drive a vehicle.

3. At all times relevant, Defendant vehicle driver, THOMAS
J. HARTLEY, JOHN DOE ~ RICHARD ROE (a series of fictitious names), was
habitually a careless driver, was unqualified or unlicensed to drive a
car, or was otherwise unfit to drive a vehicle.

4. Defendant vehicle owner UNTIED STATES OF AMERICA, U.S.
DEPARTMENT OF LABOR, ABC CORP. - XYZ CORP. (a series of fictitious
names) knew or should have known that Defendant vehicle driver, THOMAS
J. HARTLEY, JOHN DOE - RlCHARD ROE (a series of fictitious names), was
habitually a careless driver, was unqualified or unlicensed to drive a
car, or was otherwise unfit to drive a vehicle and so negligently
entrusted the vehicle to the driver.

5. As a direct and proximate cause of the negligent
entrustment of the vehicle, the crash described above occurred and the
plaintiffs suffered injuries as described above.

WHEREFORE, plaintiffs, YAROSLAV SHARAK and OSTAP SHARAK,
demand judgment against the defendants, together with interest and costs
of suit.

FOURTH COUNT

1. Plaintiff(s) repeats the foregoing counts as though set
forth at length herein.

2. The vehicle owned by YAROSLAV SHARAKi was damaged and

depreciated because of the negligent operation of the vehicle by

 

 

 

Case 2:19-cV-OO761-.]I\/|V-.]AD Document 1 Filed 01/18/19 Page 6 of 7 Page|D: 6

defendant and/or defendants' agents.

storage,

WHEREFORE, plaintiffs demand damages for damages, towing,
loss of use, and depreciation of his vehicle.

PRAXER FOR RELIEF

 

WHEREFORE THE PLAINTIFFS ARE ENTITED TO DAMAGES FROM THE UNlTED

STATES OF AMERICA, AND THEY DO HEREBY PRAY THAT JUDGMENT BE ENTERED IN

THEIR FAVOR AND AGAINST THE UNITED STATES OF AMERICA AS FOLLOWS:

1.

2.

3.

4.

Personal injury claim of Yaroslav Sharak, $1,000,000.00.
Personal injury claim of Ostap Sharak, $l,OO0,000.00.
Property damage claim of Yaroslav Sharak, $7,470.46.

Such other damages allowable by law.

PLAINTIFFS FURTHER ARE ENTITLED AND DO HEREBY SEEK RECOVERY OF ALL

COSTS AND ATTORNEY’S FEES INCURRED BY PLAINTIFFS IN THlS CIVIL ACTION,

TOGETHER WITH FOR SUCH FURTHER AND ADDITIONAL RELIEF AT LAW OR IN EQUITY

THAT THlS COURT MAY DEEM APPROPRIATE AND PROPER.

ZAVODNICK, PERLMUTTER & BOCCIA, LLC
Counsel for Plaintiffs

26 Journal Square, Suite 1102
Jersey City, New Jersey 07306

(201) 653-1155

mpe r" = v

  

Dated: January 19, 2019

 

 

 

Case 2:19-cV-OO761-.]I\/|V-.]AD Document 1 Filed 01/18/19 Page 7 of 7 Page|D: 7

DEMAND FOR INITIAL DISCLOSURES
Demand is hereby' made for Demand, is hereby lnade for Fed.R.Civ.P. 26
initial disclosures and answers to Uniform lnterrogatories Form C, and

Form C(l) in lieu of service pursuant to Rule 4:17-1(b)(ii) as contained

 

in Appendix 11 of the Rules of Court.

ZAVODNICK, PERLMUTTER & BOCCIA, LLC
Counsel for Plaintiffs

26 Journal Square, Suite 1102
Jersey City, New Jersey 07306

(201) 653-1155

mperlmutter@zpblaw.com

O/M:c?

unchaer me@§,_§cr___m

Dated: January 19, 2019

 

